DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 

Status of the Claims
This is a final office action in response to the applicant’s arguments and remarks filed on 07/07/2021. Claims 1-20 are pending in the current office action. Claims 1-20 have been amended by the applicant. 

Status of the Rejection
The specification and claim objections have been overcome by the applicant's amendments. 
New claim objections are necessitated by the amendments. 
All 35 U.S.C. § 112(b) rejections from the previous office action are withdrawn in view of the Applicant’s amendment. 
New rejections under 35 U.S.C. § 112(b) are necessitated by the amendments. 
All 35 U.S.C. § 103 rejections from the previous office action are substantially maintained and modified only in response to the amendments to the claims. 

Claim Objections
Claims 1-9, 11-12, 14-18, and 20 objected to because of the following informalities: 
Claims 1-9, 11-12, 14-18, and 20: please amend all instances of “the pressure absorption element” to “the at least one pressure absorption element” for instances where there are plural pressure absorption elements. 
Claim 9, lines 5-6: please amend to recite “the pressure absorption element being located between the measuring electrode and the diffusion barrier outlet end”. It is clear this amendment was a simple typo and does not rise to the level of new matter under 35 U.S.C. § 112(a).
Claim 18, lines 5-6: please amend to recite “the pressure absorption element being located between the measuring electrode and the diffusion barrier outlet end”. It is clear this amendment was a simple typo and does not rise to the level of new matter under 35 U.S.C. § 112(a).
Appropriate correction is required. 

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b): 
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 11 and 20
Claim 11 has been amended to recite “the sensor housing comprises a plastic molded pot-shaped sensor housing cover part” and further recites “the diffusion barrier is configured as a capillary, which pass through a pot-shaped cover part, and the capillary is covered by the pressure absorption element on an inner side of the pot-shaped cover part” [emphasis added by Examiner]. It is unclear from the limitations of the claim if the “pot-shaped sensor housing cover part” is the same element as the “pot-shaped cover part”. The claim seems to imply these elements are distinct elements, but Paras. 0014 and 0038 of the instant specification only recites a single pot-shaped cap/cover 19. It is therefore unclear if there are two distinct pot-shaped elements or if the “pot-shaped cover part” is in reference to the previously recited “pot-shaped sensor housing cover part”. 
Claim 20 recites the limitation "the pot-shaped cover part".  There is insufficient antecedent basis for this limitation in the claim. The term “pot-shaped cover part” lacks explicit antecedent basis that arises to the level of indefiniteness because it is unclear if the “pot-shaped cover part” is the same as the “pot-shaped sensor housing cover part” of if the cover part is in reference to an additional element. As discussed previously with regards to claim 11, it is unclear if Applicant is claiming two distinct pot-shaped elements (i.e., “pot-shaped sensor housing cover part” and “pot-shaped cover part”), or if these two elements are the same. If these elements are the same, Applicant is encouraged to amend to recite “the pot-shaped sensor housing cover part”. 


Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action. 
Claim 1-6, 9, and 11 are rejected under 35 U.S.C. 103 as being unpatentable over Taylor et al. (US 2002/0063057 A1). Evidentiary support provided by Waldron (P Waldron, Surface Roughness Comparison, EDM Precision Technologies, May 1 2016, https://edmprecision.com/surface-roughness-comparison/). 
Regarding claims 1-3, Taylor discloses an electrochemical gas sensor for measuring gaseous components in an air and/or gas mixture (sensor for measuring partial pressure of a gas comprising an electrochemical cell [title]), the electrochemical gas sensor comprising:
a sensor housing (sensor casing 1 with an upper part cap 3 [Para. 0019; Fig. 1]);
a measuring electrode arranged in the sensor housing (electrochemical cell 2 comprises an anode, a cathode and an electrolyte disposed inside the casing wherein one of the electrodes is a “measuring” electrode and the other is a “counter” electrode [Paras. 0002, 0018; Fig. 1]);
a counter electrode arranged in the sensor housing (electrochemical cell 2 comprises an anode, a cathode and an electrolyte disposed inside the casing wherein one of the electrodes is a “measuring” electrode and the other is a “counter” electrode [Paras. 0002, 0018; Fig. 1]);
an electrolyte located between the measuring electrode and the counter electrode (electrochemical cell 2 comprises an anode, a cathode and an 
a diffusion barrier associated with the sensor housing and configured such that a specifically settable gas flow of the air and/or gas mixture intended for a concentration determination can be fed to the measuring electrode from a surrounding area (orifices 13/13’ are drilled vertically to feed gaseous medium extracted from the medium to be analyzed into the narrow space 9 [Para. 0022; Note: the size of the orifice determines the diffusion of the gas and thus the drilled orifice is “specifically settable” as the size of the drilled hole sets the diffusion rate of the gas through the narrow space]); and
at least one gas-permeable, hydrophobic pressure adsorption element covering the diffusion barrier in an interior of the sensor housing and which lies on an inner surface of the sensor housing (porous membrane 10 covers the orifices 13/13’ and narrow space 9 in an interior of the sensor housing 1/3 wherein the porous membrane 10 lies on an inner surface of the second metal component 11 [see Fig. 1; Note: the membrane is PTFE, which is a gas-permeable, hydrophobic material]), wherein the pressure adsorption element is provided between the diffusion barrier and the measuring electrode (the porous membrane 10 is disposed between the orifices 13/narrow space 9 “diffusion barrier” and the electrochemical cell 2 comprising the working electrode [Paras. 0018-0023; Fig. 1]).
Taylor fails to expressly teach wherein “the inner surface has a mean roughness depth Rz that is lower than or equal to 2 μm at least in an area on which the pressure adsorption element lies”, of instant claim 1, or wherein Rz is “less than or equal to 1μm”, of instant claim 2, or “less than or equal to 0.5 μm” of instant claim 3.
However, Taylor further teaches wherein the surface of the second metal component 11 has an average roughness Ra of better than 0.8 [Para. 0023; units of microns are implied as one skilled in the art would understand that surface roughness measurements are typically measured in microns]). Taylor further teaches that it’s vital that the surface roughness be low because this reduces friction and if the roughness is high, the friction from rotational motion of the housing as it is screwed together would be transmitted along the length of the sensor and would lead to the impairment or deformation of the porous membrane 10 [Para. 0023]. One skilled in the art would understand that a direct conversion between Ra and Rz is difficult, but a common conversion factor is Rz = 4 x Ra and thus Taylor teaches an approximate Ra value of “3.2 μm or better” (see Waldron supporting information for a conversion chart between Ra and Rz wherein Rz = 4 x Ra). 
Given the teachings of Taylor, wherein the surface roughness Ra should be better (i.e., lower) than 0.8 μm (i.e., <3.2 Ra), It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the surface roughness of the second metal component 11 to be within the range of the instantly claimed range of less than 2 μm, less than 1 μm, or less than 0.5 μm, as such modification would provide the obvious and predictable benefit of reducing the friction between the metal components 11/12 and thus would reduce the transmission of the 
Regarding claim 4, Taylor further teaches wherein the diffusion barrier comprises a capillary, a duct structure, a diaphragm or a gas-permeable material or any combination of a capillary, a duct structure, a diaphragm and a gas-permeable material (orifices 13/13’ and narrow space 9 meet the limitations of a “capillary” and a “duct structure” [Para. 0022]), the diffusion barrier comprising a diffusion barrier outlet end, the pressure absorption element covering the diffusion barrier outlet end (the “outlet” end of narrow space at arrow 9 meets the limitations of the “diffusion barrier outlet end” wherein the membrane 10 covers the end of the narrow space at arrow 9 [Para. 0022; Fig. 1]).
Regarding claim 5, Taylor further discloses wherein the pressure adsorption element comprises a thermoplastic fluoroplastic (the porous membrane 10 may be made from PTFE strips 0005-0006]), the sensor housing comprising an interior space, the inner surface defining at least a portion of the interior space, the measuring electrode, the counter electrode, the electrolyte, and the pressure adsorption element being arranged in the interior space (the “interior space” is a broad phrase that can be interpreted various different ways. For instance: 1) the interior space can include the entire area inside the housing 1 and below the top cap; 2) the interior space can specifically include the electrochemical cell space 2, orifice 7, bottom 6, narrow space 9, and orifice 13, all of which make up the gas flow path of the cell; or 3) the interior space can specifically include the electrochemical cell space 2, orifice 7 and bottom 6. Each of these interpretations read upon the limitations of the claim because the bottom surface 
Regarding claim 6, Taylor further discloses wherein the pressure adsorption element comprises polytetrafluoroethylene (PTFE) (the porous membrane 10 may be made from PTFE strips 0005-0006]), the diffusion barrier comprising a diffusion barrier outlet located adjacent to a portion of the pressure adsorption element, the air and/or gas mixture entering the interior space via the diffusion barrier outlet (the “outlet” end of narrow space at arrow 9 meets the limitations of the “diffusion barrier outlet end” wherein the membrane 10 is located adjacent to the narrow space at arrow 9 and wherein the air and/or gas mixture enters the interior space through the narrow space at arrow 9 [Para. 0022; Fig. 1; see the various interpretations of the “interior space” in the rejection of claim 5 previously wherein each one of these interpretations read upon the limitations of claim 6 as well]).
Regarding claim 9, Taylor further discloses wherein the pressure adsorption element is configured at least partly as a nonwoven or as a molding or as both a nonwoven and a molding (the porous membrane is PTFE, which is a nonwoven, and is also formed as a “patch” and thus is a “molding” [Paras. 0005-0006, 0015-0016]), the diffusion barrier comprising a diffusion barrier outlet end, the pressure adsorption element covering the diffusion barrier outlet end, the pressure adsorption element being located between the measuring electrode and the diffusion barrier outlet (the “outlet” end of narrow space at arrow 9 meets the limitations of the “diffusion barrier outlet end” wherein the membrane 10 covers the end of the narrow space at arrow 9 and the 
Regarding claim 11, Taylor further discloses wherein:
the sensor housing comprises a plastic molded pot-shaped sensor housing cover part (the top housing/casing 3 comprises a pot-shaped housing 4 “cover part” that can be configured as a plastic material [Para. 0019, 0024; Fig. 1; Note: the limitation “plastic molded” and “manufactured from a plastic by means of injection molding process” is a product-by-process limitation. There is no apparent difference between the apparatus as claimed and the prior art as taught by Taylor wherein the material of the pot-shaped housing 4 is formed of plastic (MPEP 2113)]); and
the diffusion barrier is configured as a capillary, which passes through the pot-shaped cover part, and the capillary is covered by the pressure adsorption element on an inner side of the pot-shaped cover part (the orifice 13/13’ and narrow passage 9 is configured as a capillary that passes through the top housing cover part 4 and is covered by the membrane 10 on an inner side of the housing 4 [Paras. 0022-0025; Fig. 1]).


Claims 7 and 10 are rejected under 35 U.S.C. 103 as being unpatentable over Taylor, as applied to claims 5 and 1 above, and further in view of Kiesele et al. (GB 2,342,168 A). Evidentiary support provided for claim 1 by Waldron
Regarding claim 7, Taylor discloses the limitations of claim 5 as discussed previously. Taylor teaches wherein the membrane material can be any suitable membrane material known in the art of oxygen gas sensing including a fluoropolymer such as PTFE [Para. 0005-0006].
Taylor is silent on the membrane material being other fluoropolymers and thus fails to expressly teach wherein the pressure adsorption element “comprises polyfluoroethylene propylene (FEP). 
Kiesele teaches an electrochemical oxygen sensor like that of Taylor [abstract; Fig. 1] wherein the diffusion membrane may be one or more of the polymers PTFE or tetrafluoroethylene hexafluoro propylene copolymer (FEP) [Pg. 2:3-10]. 
It would be obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to substitute the PTFE porous membrane 10 that acts as a diffusion barrier, disclosed by Taylor [Paras. 0005-0006, 0015, 0022], to instead use a FEP polymer because Kiesele teaches that such material is suitable for use as a diffusion membrane in an oxygen electrochemical gas sensor [abstract; Pg. 2:3-9] and the selection of a known material, which is based upon its suitability for the intended use, is within the ambit of one of ordinary skill in the art [MPEP § 2144.07]. Furthermore, the simple substitution of one known element for another (i.e., one PTFE fluoropolymer diffusion membrane for another FEP fluoropolymer diffusion membrane) is likely to be obvious when predictable results are achieved (i.e., control diffusion as a permeable membrane in an oxygen sensor) [MPEP § 2143(B)]. 
Regarding claim 10, Taylor discloses the limitations of claim 1 as discussed previously. Taylor teaches wherein the electrochemical sensor comprises an 
One skilled in the art would look to electrochemical oxygen sensing technology for teachings of common electrochemical cells used in oxygen sensing. Kiesele teaches an electrochemical oxygen sensor like that of Taylor [abstract; Fig. 1] wherein the electrochemical cell comprises a measurement electrode 6, an auxiliary electrode 8, and a reference electrode 9 [abstract; Pg. 3:4-31]. 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the electrochemical cell disclosed by Taylor such that the cell includes a reference electrode because Kiesele teaches that it is common for oxygen sensing electrochemical gas sensors to comprise a reference electrode and one skilled in the art would appreciate that a reference electrode is known to provide a reference potential for which the measured potential is compared to provide an accurate value for the potential of the measuring electrode. Furthermore, the claimed limitations are obvious because all the claimed elements were known in the prior art and one skilled in the art could have combined the elements as claimed by known methods with no change in their respective functions, and the combination yielded nothing more than predictable results (i.e., providing a reference electrode would provide the obvious and predictable result of allowing for a three-electrode cell determination of the electrode potentials that relates to the oxygen concentration) [MPEP 2143(A)]. 


Claim 8 is rejected under 35 U.S.C. 103 as being unpatentable over Taylor, as applied to claim 1 above, and further in view of Pust et al. (US 4,477,403 A). Evidentiary support provided for claim 1 by Waldron.
Regarding claim 8, Taylor discloses the limitations of claim 1 as discussed previously. Taylor teaches wherein the membrane material can be any suitable membrane material known in the art of gas sensing [Para. 0005-0006].
Taylor fails to teach wherein the pressure adsorption element “comprises glass, quartz, silicate, carbon and/or aluminosilicate or any combination of glass, quartz, silicate, carbon and aluminosilicate, of instant claim 8. 
Pust teaches an electrochemical sensor like that of Taylor [abstract; Fig. 1] wherein the sensor includes disk-shaped porous substrates provided as diffusion membranes wherein the porous membrane may be a porous ceramic, glass frit or Teflon (i.e., PTFE) membrane [Col. 3:28-34]. 
It would be obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to substitute the PTFE porous membrane 10 that acts as a diffusion barrier, disclosed by Taylor [Paras. 0005-0006, 0015, 0022], to instead use a porous ceramic or glass material because Pust teaches that such material is suitable for use as a diffusion membrane in an electrochemical gas sensor [Col. 3:28-34] and the selection of a known material, which is based upon its suitability for the intended use, is within the ambit of one of ordinary skill in the art [MPEP § 2144.07]. Furthermore, the simple substitution of one known element for another (i.e., one PTFE diffusion membrane for another glass diffusion membrane) is likely to be obvious when . 


Claims 12-16, and 18-20 are rejected under 35 U.S.C. 103 as being unpatentable over Taylor et al. (US 2002/0063057 A1) in view of Kiesele et al. (GB 2,342,168 A). Evidentiary support provided for claim 12 by Waldron (P Waldron, Surface Roughness Comparison, EDM Precision Technologies, May 1 2016, https://edmprecision.com/surface-roughness-comparison/). 
Regarding claims 12-14, Taylor discloses a device for measuring gaseous components in an air and/or gas mixture (sensor for measuring partial pressure of a gas comprising an electrochemical cell [title]), the device comprising:
an electrochemical sensor [abstract] comprising: 
a sensor housing (sensor casing 1 with an upper part cap 3 [Para. 0019; Fig. 1]); 
a measuring electrode arranged in the sensor housing (electrochemical cell 2 comprises an anode, a cathode and an electrolyte disposed inside the casing wherein one of the electrodes is a “measuring” electrode and the other is a “counter” electrode [Paras. 0002, 0018; Fig. 1]); 
a counter electrode arranged in the sensor housing (electrochemical cell 2 comprises an anode, a cathode and an electrolyte disposed inside the casing wherein one of the electrodes is a “measuring” 
an electrolyte located between the measuring electrode and the counter electrode (electrochemical cell 2 comprises an anode, a cathode and an electrolyte disposed inside the casing wherein the electrolyte is inherently disposed between the electrodes in order for the cell to operate [Paras. 0002, 0018; Fig. 1]); 
a diffusion barrier comprising a gas passage through the sensor housing and configured such that a specifically settable gas flow of the air and/or gas mixture intended for a concentration determination can be fed to the measuring electrode from a surrounding area (orifices 13/13’ are drilled vertically to feed gaseous medium extracted from the medium to be analyzed into the narrow space 9 [Para. 0022; Note: the size of the orifice determines the diffusion of the gas and thus the drilled orifice is “specifically settable” as the size of the drilled hole sets the diffusion rate of the gas through the narrow space]); and
at least one gas-permeable, hydrophobic pressure adsorption element covering the diffusion barrier in an interior of the sensor housing and which lies on an inner surface of the sensor housing (porous membrane 10 covers the orifices 13/13’ and narrow space 9 in an interior of the sensor housing 1/3 wherein the porous membrane 10 lies on an inner surface of the second metal component 11 [see Fig. 1; Note: the membrane is PTFE, which is a gas-permeable, hydrophobic material]) and 
Taylor fails to expressly teach wherein “the inner surface has a mean roughness depth Rz that is lower than or equal to 2 μm at least in an area on which the pressure adsorption element lies”, of instant claim 12, or wherein Rz is “less than or equal to 1μm”, of instant claim 14.
However, Taylor further teaches wherein the surface of the second metal component 11 has an average roughness Ra of better than 0.8 [Para. 0023; units of microns are implied as one skilled in the art would understand that surface roughness measurements are typically measured in microns]). Taylor further teaches that it’s vital that the surface roughness be low because this reduces friction and if the roughness is high, the friction from rotational motion of the housing as it is screwed together would be transmitted along the length of the sensor and would lead to the impairment or deformation of the porous membrane 10 [Para. 0023]. One skilled in the art would understand that a direct conversion between Ra and Rz is difficult, but a common conversion factor is Rz = 4 x Ra and thus Taylor teaches an approximate Ra value of “3.2 μm or better” (see Waldron supporting information for a conversion chart between Ra and Rz wherein Rz = 4 x Ra). 
Given the teachings of Taylor, wherein the surface roughness Ra should be better (i.e., lower) than 0.8 μm (i.e., <3.2 Ra), It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify 
Taylor also fails to expressly teach the measuring mechanism that performs the electrochemical analysis using the disclosed sensor and thus fails to expressly teach “a measuring and analysis unit, which is connected to the measuring electrode and the counter electrode and which generates a measured signal representing a gas concentration in the air and/or gas mixture as a function of a change in potential at the counter electrode” of instant claim 12, and “further comprising a display unit connected to the measuring and analysis unit wherein the display unit outputs information on the gas concentration as a function of the measured signal”, of instant claim 13. 
Kiesele teaches an electrochemical oxygen sensor like that of Taylor [abstract; Fig. 1] wherein details are given regarding a measuring and analysis unit that is typically employed with electrochemical oxygen sensors. Specifically, Kiesele teaches that the electrochemical oxygen sensor includes an evaluation unit 14, which is joined to the electrodes, such that the current generated by the oxygen to be detected is processed at the electrically-contacted part of the measurement electrode to form a measurement signal representing the oxygen concentration and shown in a display unit wherein the evaluation unit 14 contains a potentiostat with which the potential of the electrodes is set [Pg. 4:32 through Pg. 5:5; Fig. 1].
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the system of Taylor, which merely discloses the sensor cell that is employed as the sensor, to include a testing system including an evaluation unit and a display unit because Kiesele teaches that such evaluation unit allows for the application of a potential wherein the measured signal that is generated by the electrodes is representative of the oxygen concentration that can be shown in a display unit [Pg. 4:32 through Pg. 5:5; Fig. 1]. Furthermore, the claimed limitations are obvious because all the claimed elements were known in the prior art and one skilled in the art could have combined the elements as claimed by known methods with no change in their respective functions, and the combination yielded nothing more than predictable results (i.e., adding a measuring/analysis unit and a display unit would be well-known to one having ordinary skill in the art and would provide the obvious and predictable result of enabling the operation of the electrochemical sensor to display the oxygen concentration of the measurement gas) [MPEP 2143(A). 
Regarding claim 15
Regarding claim 16, Taylor further discloses wherein the pressure adsorption element comprises a thermoplastic fluoroplastic (the porous membrane 10 may be made from PTFE strips 0005-0006]), the sensor housing comprising an interior space, the inner surface defining at least a portion of the interior space, the measuring electrode, the counter electrode, the electrolyte, and the pressure adsorption element being arranged in the interior space (the “interior space” is a broad phrase that can be interpreted various different ways. For instance: 1) the interior space can include the entire area inside the housing 1 and below the top cap; 2) the interior space can specifically include the electrochemical cell space 2, orifice 7, bottom 6, narrow space 9, and orifice 13, all of which make up the gas flow path of the cell; or 3) the interior space can specifically include the electrochemical cell space 2, orifice 7 and bottom 6. Each of these interpretations read upon the limitations of the claim because the bottom surface of element 11 defines a wall of the “interior space” and each of the electrochemical cell (measuring/counter/electrolyte) and the membrane 10 are arranged inside of the “interior space” [Paras. 0019-0023; Fig. 1]). 
Regarding claim 18, Taylor further discloses wherein the pressure adsorption element is configured at least partly as a nonwoven or as a molding or as both a nonwoven and a molding (the porous membrane is PTFE, which is a nonwoven, and is also formed as a “patch” and thus is a “molding” [Paras. 0005-0006, 0015-0016]), the diffusion barrier comprising a diffusion barrier outlet end, the pressure adsorption element covering the diffusion barrier outlet end, the pressure adsorption element being located between the measuring electrode and the diffusion barrier outlet (the “outlet” end of narrow space at arrow 9 meets the limitations of the “diffusion barrier outlet end” 
Regarding claim 19, Taylor discloses the limitations of claim 12 as discussed previously. Taylor teaches wherein the electrochemical sensor comprises an electrochemical cell 2 that can be of any type known per se, and therefore will not be described in represented detail [Para. 0018]. 
One skilled in the art would look to electrochemical oxygen sensing technology for teachings of common electrochemical cells used in oxygen sensing. Kiesele teaches an electrochemical oxygen sensor like that of Taylor [abstract; Fig. 1] wherein the electrochemical cell comprises a measurement electrode 6, an auxiliary electrode 8, and a reference electrode 9 [abstract; Pg. 3:4-31]. 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the electrochemical cell disclosed by Taylor such that the cell includes a reference electrode because Kiesele teaches that it is common for oxygen sensing electrochemical gas sensors to comprise a reference electrode and one skilled in the art would appreciate that a reference electrode is known to provide a reference potential for which the measured potential is compared to provide an accurate value for the potential of the measuring electrode. Furthermore, the claimed limitations are obvious because all the claimed elements were known in the prior art and one skilled in the art could have combined the elements as claimed by known methods with no change in their respective functions, and the combination yielded nothing more 
Regarding claim 20, Taylor further discloses wherein:
the sensor housing comprises a plastic molded pot-shaped sensor housing cover part (the top housing/casing 3 comprises a pot-shaped housing 4 “cover part” that can be configured as a plastic material [Para. 0019, 0024; Fig. 1; Note: the limitation “plastic molded” and “manufactured from a plastic by injection molding” is a product-by-process limitation. There is no apparent difference between the apparatus as claimed and the prior art as taught by Taylor wherein the material of the pot-shaped housing 4 is formed of plastic (MPEP 2113)]); and
the diffusion barrier is configured as a capillary, which passes through the pot-shaped cover part (the orifice 13/13’ and narrow passage 9 is configured as a capillary that passes through the top housing cover part 4 [Paras. 0022-0025; Fig. 1]); and 
the capillary is covered by the pressure adsorption element on an inner side of the pot-shaped cover part (the orifice 13/13’ and narrow passage 9 passes through the top housing cover part 4 and is covered by the membrane 10 on an inner side of the housing 4 [Paras. 0022-0025; Fig. 1]). 


Claim 17 is rejected under 35 U.S.C. 103 as being unpatentable over Taylor in view of Kiesele, as applied to claim 12 above, and further in view of Pust et al. (US 4,477,403 A). Evidentiary support provided for claim 12 by Waldron. 
Regarding claim 17, Taylor discloses the limitations of claim 12 as discussed previously. Taylor further discloses the diffusion barrier comprising a diffusion barrier outlet located adjacent to a portion of the pressure adsorption element, the air and/or gas mixture entering an interior space via the diffusion barrier outlet (the “outlet” end of narrow space at arrow 9 meets the limitations of the “diffusion barrier outlet end” wherein the membrane 10 is located adjacent to the narrow space at arrow 9 and wherein the air and/or gas mixture enters interior space 2 through the narrow space at arrow 9 [Para. 0022; Fig. 1; Note: the “interior space” can alternatively be interpreted as outlined in the rejection of claim 5 above]). Taylor further discloses wherein the membrane material can be any suitable membrane material known in the art of gas sensing [Para. 0005-0006].
Taylor fails to teach wherein the pressure adsorption element “comprises glass, quartz, silicate, carbon and/or aluminosilicate or any combination of glass, quartz, silicate, carbon and aluminosilicate. 
Pust teaches an electrochemical sensor like that of Taylor [abstract; Fig. 1] wherein the sensor includes disk-shaped porous substrates provided as diffusion membranes wherein the porous membrane may be a porous ceramic, glass frit or Teflon (i.e., PTFE) membrane [Col. 3:28-34]. 
It would be obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to substitute the PTFE porous membrane 10 that acts as a . 

Response to Arguments
Applicant's arguments/amendments filed 07/07/2021 with respect to the objections to the specifications and claims have been fully considered and are persuasive. The objections to the specification and claims have been withdrawn due to proper amendments remedying the issue moot. 
Applicant’s arguments, see Remarks Pgs. 10-15, filed 07/07/2021, with respect to the 35 U.S.C. § 103 rejection have been fully considered and are not persuasive. 

Applicant’s Argument #1
Applicant argues on Pgs. 11-12 that “Taylor et al. fails to teach and fails to suggest an inner surface of a sensor housing that has a mean roughness depth that is lower than or equal to 2 μm at least in an area on which a pressure absorption element lies as claimed” and that “Taylor et al. only discloses 
Examiner’s Response #1
Examiner respectfully disagrees. Taylor Para. 0023 indeed discloses that the contact surfaces between elements 11 and 12 have a roughness within the claimed mean roughness depth as outlined in the rejection of record. However, Taylor states that “the second 11 and third 12 metal components are made with contact surfaces exhibiting a roughness Ra of better than 0.8” and that “rotational motion of the third metal component during its screwing could be at least partially transmitted to the second metal component 11, which would lead to the impairment of the porous membrane 10 or its deformation”. The Office holds the position that both the surfaces between 11/12 and the surface between 11/10 are “contact surfaces” and thus the roughness value Ra is extended to all contact surfaces. However, even if Taylor does not expressly teach the roughness value of the bottom contact surface of 11 (that is in contact with the membrane 10), one skilled in the art would be motivated to have a similarly smooth surface on the bottom surface of 11 as Taylor expressly teaches that the purpose of the smooth contact surface is to reduce rotational motion that would “lead to the impairment of the porous membrane 10 or its deformation”. A higher friction surface 11 that 

Applicant’s Argument #2
Applicant argues on Pg. 12 that “Further, there is no teaching and no suggestion as to the membrane 10 of Taylor et al. being hydrophobic as featured in the present invention. Taylor et al. only discloses that the membrane 10 is porous. Taylor et al. does not provide any teaching or suggestion as to the membrane being hydrophobic.”
Examiner's Response #2
Examiner respectfully disagrees. Taylor teaches that the diffusion barrier membrane can be formed from PTFE strips. One skilled in the art would appreciate that PTFE is a gas permeable hydrophobic material. This position is supported by the instant specification Para. 0033 which states that a pressure adsorption element consisting of PTFE is considered a gas-permeable hydrophobic material. Examiner further notes that Kiesele teaches the use of PTFE and FEP as suitable gas permeable membranes as outlined in the rejection of record. 


Applicant’s Argument #3
Applicant argues on Pgs. 12-15 that all other rejections fail to cure the deficiencies of Taylor with regards to the surface roughness of the inner surface of the sensor housing and are allowable. 
Examiner's Response #3
Examiner respectfully disagrees. The rejections of independent claims 1 and 12 are maintained as outlined above as Taylor teaches the limitations regarding the surface roughness of the inner surface of the sensor housing. Since no other arguments have been provided regarding the rejection of the dependent claims, these rejections are maintained as well. 


Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of 


Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOSHUA L ALLEN whose telephone number is (571)270-3176.  The examiner can normally be reached on 9am-7pm EST Mon-Thu.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Luan Van can be reached on (571) 272-8521.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access 




/JOSHUA L ALLEN/Examiner, Art Unit 1795